Title: To George Washington from Edmund Randolph, 24 July 1795
From: Randolph, Edmund
To: Washington, George


          
            (Private)
            Philadelphia July 24. 1795.9 o’clock A.M.
            Sir
          
          You will see in Bache’s paper of this morning names upon the committee for preparing the address to you, of a very respectable kind. Whether they were present at the meeting, and whether they will act, I cannot yet learn. Mr McKean is understood, however, to be acrimonious against the treaty beyond measure.
          I hinted in a past letter, that there was something mysterious in one part of the business. What I allude to is; that the advice, given to you from New-York, as to the witholding of a ratification, until the order for seizing provisions, was rescinded, does

not appear to have been circulated among the particular friends of the gentleman, from whom the advice came—Permit me, sir, to suggest the propriety of knowing, how far the same views have been taken by others. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        